Citation Nr: 0836041	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  06-08 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for sinusitis, to 
include as a result of asbestos exposure.

4.  Entitlement to service connection for breathing problems, 
to include as a result of asbestos exposure.

5.  Entitlement to service connection for diabetes mellitus 
type II, to include as a result of Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to July 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the RO that, in pertinent part, denied the veteran's claims.  
The veteran filed a timely appeal of these determinations to 
the Board.

In August 2007, the veteran and his spouse, accompanied by 
the veteran's representative, testified at a hearing before 
the undersigned Acting Veterans Law Judge at the RO.  A 
transcript of these proceedings has been associated with the 
veteran's claims file 

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During an April 2007 hearing before the RO, and prior to 
the promulgation of a decision in the appeal, the veteran 
withdrew on the record his Substantive Appeal concerning the 
claims of entitlement to service connection for hypertension, 
sinusitis, breathing problems, and diabetes mellitus type II.  


CONCLUSION OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran (or his or her representative) concerning the 
claim of entitlement to service connection for hypertension, 
sinusitis, breathing problems, and diabetes mellitus type II 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202, 20.204.  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, the veteran withdrew on the record at the April 2007 RO 
hearing his Substantive Appeal concerning the claims of 
entitlement to service connection for hypertension, 
sinusitis, breathing problems, and diabetes mellitus type II.  
38 C.F.R. § 20.204(a)-(b).  

Hence, there remain no allegations of error of fact or law 
for appellate consideration regarding said claims.  Thus, the 
Board does not have jurisdiction to review these claims, and 
they are dismissed without prejudice.  




ORDER

The appeals concerning the claims of entitlement to service 
connection for hypertension, sinusitis, breathing problems, 
and diabetes mellitus type II are dismissed.  


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to service connection 
for bilateral hearing loss must be remanded for further 
action.

Here, the Board notes that the veteran testified before the 
Board that he was exposed to occupational noise in service 
from prolonged exposure to engine and turbine noise in the 
engine room of the ship that he served on while he was in the 
Navy.  The veteran and his spouse also both testified that 
the veteran had reduced hearing in service and shortly after 
service and that this hearing loss has progressed since that 
time.  The veteran's spouse testified that the veteran had 
problems with his hearing when they were dating and at the 
time that they were married, which was within a year of the 
veteran's discharge from the Navy.  She indicated that she 
had to repeat a lot of things to the veteran.  The veteran 
also testified that he first sought treatment for his hearing 
loss in 1967, although he indicated that the records from 
this physician were no longer available.  Both the veteran 
and his spouse indicated that the veteran was not exposed to 
recreational or occupational noise after service.

 In order to determine whether the veteran has hearing loss 
that is related to his service, the veteran was afforded a VA 
examination dated in July 2005.  The examiner noted the 
veteran's in-service noise exposure, and audio testing 
revealed bilateral hearing loss for VA purposes.  The 
examiner also noted an incident in service where the veteran 
got bilge water in his ears that resulted in an ear 
infection.  The examiner found that that the results of the 
audiometric testing were not consistent with hearing loss due 
to noise exposure and opined that the veteran's hearing loss 
was more likely genetic or metabolic in origin, "especially 
since [the veteran] reported that the hearing loss has only 
been a problem for several years."  

Based on the foregoing, the Board finds that this matter 
should be remanded and that, upon remand, the RO should 
arrange for the veteran's claims folder to be reviewed by the 
examiner who prepared the July 2005 examination report (or a 
suitable substitute if that examiner is unavailable), for the 
purpose of preparing an addendum that addresses whether the 
veteran's bilateral hearing loss is the result of his active 
service.  In this regard, the Board notes that the July 2005 
examiner based his conclusion that the veteran's hearing loss 
was not likely related to his service in part on a report by 
the veteran that his hearing loss had only been a problem for 
several years.  In testimony before the Board, however, both 
the veteran and his spouse testified that the veteran had 
noticeable hearing loss in service and at the time of their 
wedding that took place within one year of his discharge.  In 
light of this testimony, the examiner is asked to provide and 
additional opinion regarding the etiology of the veteran's 
hearing loss.  Pursuant to the VCAA, such an examination is 
necessary to adjudicate this claim.  See 38 U.S.C.A § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4).  

Upon remand, the veteran should be afforded an opportunity to 
submit additional medical records in connection with his 
claim.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be constructively 
in the possession of VA adjudicators during the consideration 
of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Pursuant to the VCAA, VA must obtain outstanding VA and 
private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. 
§ 3.159(c).  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
those already associated with the 
veteran's claims file, that have treated 
him since service for hearing loss. The 
aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by the examiner who prepared the 
July 2005 VA examination report (or a 
suitable substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses the 
veteran nature and etiology of the 
veteran's bilateral hearing loss.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain the 
results of puretone testing in decibels 
from 500 to 4000 Hertz in both ears.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that that the veteran's documented 
hearing loss is related to the acoustic 
trauma or ear infections the veteran 
experienced in service.  In this regard, 
the examiner is specifically asked to 
comment on the testimony of the veteran 
and his spouse noting that the veteran 
had noticeable hearing loss in service 
and at the time of their wedding that 
took place within one year of his 
discharge. The examiner should provide 
complete rationale for all conclusions 
reached.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
veteran's claim.  If any determination 
remains adverse, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
TANYA SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


